RESOLUCIÓN
Vistas las mociones informativas del Ledo. Gilberto Salas David y de la Directora de la Oficina de Inspección de Notarías, y la solicitud de reinstalación al ejercicio de la notaría del licenciado Salas David, se concede lo solicitado. *134La reinstalación será efectiva en la fecha en que se notifi-que esta resolución.

Notifíquese vía fax y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo